19 F.3d 485
UNITED STATES of America, Plaintiff-Appellee,v.Brenda Lu SMITH, Defendant-Appellant.
No. 93-3307.
United States Court of Appeals,Tenth Circuit.
Feb. 22, 1994.

D. Kansas, D.C. No. 92-20011-01;  John W. Lungstrum, District Judge.
Before BALDOCK, ALDISERT*, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT
ALDISERT, Circuit Judge.


1
Brenda Lu Smith appeals the district court's special verdict ordering forfeiture following her conviction for two counts of mail fraud in violation of 18 U.S.C. Sec. 1341 and three counts of money laundering in violation of 18 U.S.C. Sec. 1957.  The Appellant raised this issue on appeal in order to preserve her position that, should we reverse the underlying criminal conviction, we must necessarily reverse the forfeiture order.  Accordingly, because we affirmed her conviction in United States v. Smith, 13 F.3d 1421 (10th Cir.1994), we will also affirm the order of forfeiture.



*
 Ruggero J. Aldisert, United States Circuit Judge for the United States Court of Appeals for the Third Circuit, sitting by designation